  Case 13-83507      Doc 59       Filed 04/19/19 Entered 04/19/19 08:44:50           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: STEVEN LOUIS TAYLOR                   §       Case No. 13-83507
       DEBORAH SHARLEE TAYLOR                §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 10/14/2013.

       2) The plan was confirmed on 01/10/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          05/21/2018.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 01/03/2019, 02/21/2019.

       5) The case was completed on 02/04/2019.

       6) Number of months from filing or conversion to last payment: 63.

       7) Number of months case was pending: 66.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $42,153.00.

       10) Amount of unsecured claims discharged without full payment: $65,754.55.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 13-83507      Doc 59       Filed 04/19/19 Entered 04/19/19 08:44:50          Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 30,136.00
      Less amount refunded to debtor(s)                           $ 0.00
NET RECEIPTS                                                                       $ 30,136.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 4,000.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                       $ 2,190.49
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                    $ 6,190.49

Attorney fees paid and disclosed by debtor(s):                      $ 0.00



Scheduled Creditors:
Creditor                                        Claim       Claim          Claim    Principal    Interest
Name                           Class        Scheduled    Asserted       Allowed         Paid        Paid
GERACI LAW L.L.C.              Lgl           4,000.00    4,000.00       4,000.00    4,000.00        0.00
BAXTER CREDIT UNION            Uns               0.00    5,476.94       5,476.94    2,570.09        0.00
SELECT PORTFOLIO SERVICING INC Sec               0.00        0.00           0.00        0.00        0.00
NORTH SHORE BANK FSB           Uns               0.00    7,656.24           0.00        0.00        0.00
SANTANDER CONSUMER USA INC Sec                   0.00   20,756.45           0.00        0.00        0.00
ADVOCATE CONDELL MEDICAL       Uns             115.00         NA             NA         0.00        0.00
ANES ASSOC OF CRYSTAL VALLEY Uns                90.00         NA             NA         0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC Uns            3,313.00    3,313.00       3,313.00    1,554.63        0.00
ASPIRE / CB & T                Uns           4,960.00         NA             NA         0.00        0.00
ATLANTIC CREDIT & FINANCE INC Uns           16,960.00         NA             NA         0.00        0.00
BAXTER CREDIT UNION            Uns          14,928.00   15,081.52      15,081.52    7,077.04        0.00
PRA RECEIVABLES MANAGEMENT Uns                 618.00      618.98         618.98      290.46        0.00
CAP1 / BSTBY                   Uns           1,620.00         NA             NA         0.00        0.00
ALTAIR OH XIII, LLC            Uns             657.00      613.38         613.38      287.83        0.00
ALTAIR OH XIII, LLC            Uns           4,047.00    4,173.23       4,173.23    1,958.30        0.00
ALTAIR OH XIII, LLC            Uns           3,581.00    3,673.43       3,673.43    1,723.76        0.00
CENTEGRA HEALTHBRIDGE          Uns             109.00         NA             NA         0.00        0.00
CENTEGRA HOSPITAL              Uns           4,145.00         NA             NA         0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 13-83507      Doc 59       Filed 04/19/19 Entered 04/19/19 08:44:50    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
QUANTUM3 GROUP LLC as agent for     Uns      2,234.00   2,184.54   2,184.54   1,025.10       0.00
GE CAPITAL RETAIL BANK              Uns         72.00      97.50      97.50      45.75       0.00
PORTFOLIO RECOVERY                  Uns        404.00     438.66     438.66     205.84       0.00
PORTFOLIO RECOVERY                  Uns      2,006.00   2,076.46   2,076.46     974.38       0.00
PORTFOLIO RECOVERY                  Uns      3,336.00   3,397.74   3,397.74   1,594.40       0.00
PORTFOLIO RECOVERY                  Uns      1,927.00   1,967.83   1,967.83     923.41       0.00
JC WHITNEY                          Uns      1,328.00        NA         NA        0.00       0.00
MCHENRY RADIOLOGISTS &              Uns        100.00        NA         NA        0.00       0.00
PNC BANK,, NATIONAL                 Uns      5,048.00   5,048.10   5,048.10   2,368.83       0.00
SURGICAL ASSOC OF FOX VALLEY        Uns        225.00        NA         NA        0.00       0.00
THD / CBNA                          Uns      1,983.00        NA         NA        0.00       0.00
WFF CARDS                           Uns      6,509.00        NA         NA        0.00       0.00
WORLDS FOREMOST BANK N              Uns        527.00        NA         NA        0.00       0.00
ALL SAFE SELF STORAGE               Uns          0.00        NA         NA        0.00       0.00
BAXTER CREDIT UNION                 Uns          0.00     736.67     736.67     345.68       0.00
ALTAIR OH XIII, LLC                 Uns          0.00   2,131.08   2,131.08   1,000.01       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 13-83507      Doc 59       Filed 04/19/19 Entered 04/19/19 08:44:50    Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal          Interest
                                               Allowed           Paid               Paid
Secured Payments:
      Mortgage Ongoing                              $ 0.00           $ 0.00               $ 0.00
      Mortgage Arrearage                            $ 0.00           $ 0.00               $ 0.00
      Debt Secured by Vehicle                       $ 0.00           $ 0.00               $ 0.00
      All Other Secured                             $ 0.00           $ 0.00               $ 0.00
TOTAL SECURED:                                      $ 0.00           $ 0.00               $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00               $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00               $ 0.00
        All Other Priority                          $ 0.00           $ 0.00               $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00               $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 51,029.06      $ 23,945.51               $ 0.00



Disbursements:

       Expenses of Administration               $ 6,190.49
       Disbursements to Creditors              $ 23,945.51

TOTAL DISBURSEMENTS:                                            $ 30,136.00




UST Form 101-13-FR-S (9/1/2009)
  Case 13-83507        Doc 59      Filed 04/19/19 Entered 04/19/19 08:44:50               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 04/19/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
